03/25/2021


     IN THE SUPREME COURT OF THE STATE OF MONTANA                          Case Number: DA 19-0020



                              No. DA 19-0020

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

JACOB ANDREW SAUNDERS,

           Defendant and Appellant.


                                 GRANT


      Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until April 21, 2021, to prepare,

file, and serve the Appellant’s reply brief.

     No further extensions will be granted.




                                                                Electronically signed by:
                                                                      Mike McGrath
                                                         Chief Justice, Montana Supreme Court
                                                                     March 25 2021